Name: Commission Implementing Decision (EU) 2017/1265 of 11 July 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 4686) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  health;  Europe;  means of agricultural production;  regions of EU Member States
 Date Published: 2017-07-13

 13.7.2017 EN Official Journal of the European Union L 182/42 COMMISSION IMPLEMENTING DECISION (EU) 2017/1265 of 11 July 2017 amending the Annex to Implementing Decision 2014/709/EU concerning animal health control measures relating to African swine fever in certain Member States (notified under document C(2017) 4686) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/709/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Implementing Decision demarcates and lists certain areas of those Members States in Parts I to IV thereof, differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Estonia, Lithuania and Poland. (2) In June 2017, two outbreaks of African swine fever in domestic pigs occurred in the county of Parnu in Estonia and in the municipality of Varena in Lithuania, in areas currently listed in Part II of the Annex to Implementing Decision 2014/709/EU. The occurrence of these outbreaks constitutes an increase in the level of risk that needs to be taken into account. (3) In June 2017, one cases of African swine fever in wild boar was observed in the gmina of SokÃ ³Ã ka in Poland in an area currently listed in Part I of the Annex to Implementing Decision 2014/709/EU. The occurrence of this case constitutes an increase in the level of risk that needs to be taken into account. (4) The evolution of the current epidemiological situation of African swine fever in the affected domestic and feral pig populations in the Union should be taken into account in the assessment of the animal health risk posed by the new disease situation in Estonia, Lithuania and Poland. In order to focus the animal health control measures provided for in Implementing Decision 2014/709/EU, and to prevent the further spread of African swine fever, while preventing any unnecessary disturbance to trade within the Union, and avoiding unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures set out in the Annex to that Implementing Decision should be amended to take into account of the changes in the epidemiological situation as regards that disease in Estonia, Lithuania and Poland. Accordingly, the areas affected by the new outbreaks in Estonia and Lithuania should now be listed in Part III, instead of in Part II of that Annex and the relevant area of Poland should now be listed in Part II, instead of Part I, of that Annex. (5) The Annex to Implementing Decision 2014/709/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2014/709/EU is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 July 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/709/EU of 9 October 2014 concerning animal health control measures relating to African swine fever in certain Member States and repealing Implementing Decision 2014/178/EU (OJ L 295, 11.10.2014, p. 63). ANNEX The Annex to Implementing Decision 2014/709/EU is replaced by the following: ANNEX PART I 1. Estonia The following areas in Estonia:  Hiiu maakond. 2. Latvia The following areas in Latvia:  Aizputes novads,  Alsungas novads,  Auces novads,  Bauskas novada Ã ªslÃ «ces, GailÃ «Ã ¡u, Brunavas un Ceraukstes pagasts,  Bauskas pilsÃ ta,  BrocÃ nu novads,  Dobeles novada Zebrenes, NaudÃ «tes, Penkules, Auru, KrimÃ «nu un BÃ rzes pagasti, JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P98, un Dobeles pilsÃ ta,  Jelgavas novada GlÃ «das, SvÃ tes, Platones, Vircavas, Jaunsvirlaukas, ZaÃ ¼enieku, Vilces, Lielplatones, Elejas un Sesavas pagasts,  Kandavas novada VÃ nes un Matkules pagast,  KuldÃ «gas novads,  PÃ vilostas novada Sakas pagasts un PÃ vilostas pilsÃ ta,  republikas pilsÃ ta Jelgava,  RundÃ les novads,  Saldus novada Ezeres, Jaunauces, JaunlutriÃ u, KursÃ «Ã ¡u, LutriÃ u, Novadnieku, PampÃ Ã ¼u, Rubas, Saldus, Vadakstes, ZaÃ as, ZirÃ u, ZvÃ rdes un Ã Ã ·Ã des pagastis, Saldus pilsÃ ta,  Skrundas novads,  StopiÃ u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  Talsu novada Ã ¢ibuÃ ¼u pagasts,  Talsu pilsÃ ta,  TÃ rvetes novads,  Ventspils novada JÃ «rkalnes, Ziru, UgÃ les, Usmas un ZlÃ ku pagasts. 3. Lithuania The following areas in Lithuania:  JoniÃ ¡kio rajono savivaldybÃ ,  Jurbarko rajono savivaldybÃ ,  Kalvarijos savivaldybÃ ,  KazlÃ ³ RÃ «dos savivaldybÃ ,  KelmÃ s rajono savivaldybÃ ,  MarijampolÃ s savivaldybÃ ,  Pakruojo rajono savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : Krekenavos seniÃ «nijos dalis Ã ¯ vakarus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : JoniÃ ¡kelio apylinkiÃ ³, JoniÃ ¡kelio miesto, NamiÃ ¡iÃ ³, Pasvalio apylinkiÃ ³, PumpÃ nÃ ³, PuÃ ¡aloto, SaloÃ iÃ ³ ir VaÃ ¡kÃ ³ seniÃ «nijos,  RadviliÃ ¡kio rajono savivaldybÃ ,  RaseiniÃ ³ rajono savivaldybÃ ,  Ã akiÃ ³ rajono savivaldybÃ ,  Ã iauliÃ ³ miesto savivaldybÃ ,  Ã iauliÃ ³ rajono savivaldybÃ ,  VilkaviÃ ¡kio rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie warmiÃ sko-mazurskim:  gminy Kalinowo, Prostki, Stare Juchy i gmina wiejska EÃ k w powiecie eÃ ckim,  gminy BiaÃ a Piska, Orzysz, Pisz i Ruciane Nida w powiecie piskim,  gminy MiÃ ki i Wydminy w powiecie giÃ ¼yckim,  gminy Olecko, Ã wiÃtajno i Wieliczki w powiecie oleckim. w wojewÃ ³dztwie podlaskim:  gmina BraÃ sk z miastem BraÃ sk, gminy BoÃ ki, Rudka, Wyszki, czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na zachÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), miasto Bielsk Podlaski, czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na zachÃ ³d od drogi nr 66 w powiecie bielskim,  gminy DÃ browa BiaÃ ostocka, KuÃ ºnica, JanÃ ³w, Nowy DwÃ ³r, Sidra, Suchowola i Korycin w powiecie sokÃ ³lskim,  gminy Drohiczyn, Dziadkowice, Grodzisk i Perlejewo w powiecie siemiatyckim,  powiat kolneÃ ski,  gminy Juchnowiec KoÃ cielny, SuraÃ ¼, TuroÃ Ã  KoÃ cielna, Ã apy i PoÃ wiÃtne w powiecie biaÃ ostockim,  powiat zambrowski,  gminy BakaÃ arzewo, Raczki, Rutka-Tartak, SuwaÃ ki i Szypliszki w powiecie suwalskim,  gminy SokoÃ y, Kulesze KoÃ cielne, Nowe Piekuty, Szepietowo, Klukowo, Ciechanowiec, Wysokie Mazowieckie z miastem Wysokie Mazowieckie, CzyÃ ¼ew w powiecie wysokomazowieckim,  powiat augustowski,  powiat Ã omÃ ¼yÃ ski,  powiat miejski BiaÃ ystok,  powiat miejski Ã omÃ ¼a,  powiat miejski SuwaÃ ki,  powiat sejneÃ ski. w wojewÃ ³dztwie mazowieckim:  gminy Bielany, CeranÃ ³w, JabÃ onna Lacka, Sabnie, SterdyÃ , Repki i gmina wiejska SokoÃ Ã ³w Podlaski w powiecie sokoÃ owskim,  gminy Domanice, Korczew, KotuÃ , Mokobody, Przesmyki, Paprotnia, SkÃ ³rzec, SuchoÃ ¼ebry, Mordy, Siedlce, WiÃ niew i Zbuczyn w powiecie siedleckim,  powiat miejski Siedlce,  gminy RzekuÃ , Troszyn, Czerwin i Goworowo w powiecie ostroÃ Ãckim,  gminy Olszanka i Ã osice w powiecie Ã osickim,  powiat ostrowski, w wojewÃ ³dztwie lubelskim:  gminy Hanna, Wyryki i gmina wiejska WÃ odawa w powiecie wÃ odawskim,  gminy KÃ kolewnica Wschodnia, KomarÃ ³wka Podlaska, RadzyÃ  Podlaski, Ulan-Majorat i WohyÃ  w powiecie radzyÃ skim,  gmina MiÃdzyrzec Podlaski z miastem MiÃdzyrzec Podlaski, gminy DrelÃ ³w, Rossosz, SÃ awatycze, Wisznica, SosnÃ ³wka, Ã omazy i Tuczna w powiecie bialskim,  gmina TrzebieszÃ ³w i gmina wiejska Ã ukÃ ³w w powiecie Ã ukowskim,  gminy DÃbowa KÃ oda, JabÃ oÃ , MilanÃ ³w, Parczew, PodedwÃ ³rze i SiemieÃ  w powiecie parczewskim. PART II 1. Estonia The following areas in Estonia:  Abja vald,  Alatskivi vald,  Elva linn,  Haaslava vald,  Haljala vald,  Halliste vald,  Harju maakond (vÃ ¤lja arvatud osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20), Aegviidu vald ja Anija vald),  Ida-Viru maakond,  Kambja vald,  Karksi vald,  Kihelkonna vald,  Konguta vald,  KÃ µpu vald,  Kuressaare linn,  LÃ ¤Ã ¤ne maakond,  LÃ ¤Ã ¤ne-Saare vald,  Laekvere vald,  Leisi vald,  Luunja vald,  MÃ ¤ksa vald,  Meeksi vald,  Muhu vald,  Mustjala vald,  NÃ µo vald,  Orissaare vald,  osa Tamsalu vallast, mis asub kirde pool Tallinna-Tartu raudteest,  PÃ ¤rnu maakond (vÃ ¤lja arvatud Audru ja TÃ µstamaa vald),  PeipsiÃ ¤Ã ¤re vald,  Piirissaare vald,  PÃ ¶ide vald,  PÃ µlva maakond,  Puhja vald,  RÃ ¤gavere vald,  Rakvere linn,  Rakvere vald,  Rannu vald,  Rapla maakond,  RÃ µngu vald,  Ruhnu vald,  Salme vald,  SÃ µmeru vald,  Suure-Jaani vald,  TÃ ¤htvere vald,  Tartu linn,  Tartu vald,  Tarvastu vald,  Torgu vald,  Ã lenurme vald,  Valga maakond,  Vara vald,  Vihula vald,  Viljandi linn,  Viljandi vald,  Vinni vald,  Viru-Nigula vald,  VÃ µhma linn,  VÃ µnnu vald,  VÃ µru maakond. 2. Latvia The following areas in Latvia:  ÃdaÃ ¾u novads,  Aglonas novads,  Aizkraukles novads,  AknÃ «stes novads,  Alojas novads,  AlÃ «ksnes novads,  Amatas novads,  Apes novada Trapenes, Gaujienas un Apes pagasts, Apes pilsÃ ta,  BabÃ «tes novads,  Baldones novads,  Baltinavas novads,  Balvu novada VÃ «ksnas, BÃ rzkalnes, VectilÃ ¾as, Lazdulejas, BrieÃ ¾uciema, TilÃ ¾as, BÃ rzpils un KriÃ ¡jÃ Ã u pagasts,  Bauskas novada MeÃ ¾otnes, Codes, DÃ viÃ u un Vecsaules pagasts,  BeverÃ «nas novads,  Burtnieku novads,  Carnikavas novads,  CÃ su novads,  Cesvaines novads,  Ciblas novads,  Dagdas novads,  Daugavpils novada Vaboles, LÃ «ksnas, Sventes, Medumu, Demenas, KalkÃ «nes, Laucesas, Tabores, MaÃ ¼inovas, AmbeÃ ¼u, BiÃ ·ernieku, Naujenes, Vecsalienas, Salienas un Skrudalienas pagasts,  Dobeles novada Dobeles, Annenieku, Bikstu pagasti un JaunbÃ rzes pagasta daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P98,  Dundagas novads,  Engures novads,  Ã rgÃ ¼u novads,  Garkalnes novada daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a A2,  Gulbenes novada LÃ «go pagasts,  Iecavas novads,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a P10, IkÃ ¡Ã ·iles pilsÃ ta,  IlÃ «kstes novads,  Jaunjelgavas novads,  Jaunpils novads,  JÃ kabpils novads,  Jelgavas novada Kalnciema, LÃ «vbÃ rzes un Valgundes pagasts,  Kandavas novada CÃ res, Kandavas, ZemÃ «tes un Zantes pagasts, Kandavas pilsÃ ta,  KÃ rsavas novads,  Ã ¶eguma novads,  Ã ¶ekavas novads,  KocÃ nu novads,  Kokneses novads,  KrÃ slavas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼austrumiem no autoceÃ ¼a V81 un V128,  Krustpils novads,  LielvÃ rdes novads,  LÃ «gatnes novads,  LimbaÃ ¾u novada Skultes, LimbaÃ ¾u, Umurgas, Katvaru, PÃ les un ViÃ ¼Ã ·enes pagasts, LimbaÃ ¾u pilsÃ ta,  LÃ «vÃ nu novads,  LubÃ nas novads,  Ludzas novads,  Madonas novads,  MÃ lpils novads,  MÃ rupes novads,  Mazsalacas novads,  MÃ rsraga novads,  NaukÃ ¡Ã nu novads,  Neretas novads,  Ogres novads,  Olaines novads,  Ozolnieku novads,  PÃ rgaujas novads,  PÃ ¼aviÃ u novads,  PreiÃ ¼u novada Saunas pagasts,  PriekuÃ ¼u novads,  Raunas novada Raunas pagasts,  republikas pilsÃ ta Daugavpils,  republikas pilsÃ ta JÃ kabpils,  republikas pilsÃ ta JÃ «rmala,  republikas pilsÃ ta RÃ zekne,  republikas pilsÃ ta Valmiera,  RÃ zeknes novads,  RiebiÃ u novada SÃ «Ã ¼ukalna, Stabulnieku, GalÃ nu un SilajÃ Ã u pagasts,  Rojas novads,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a P10,  RugÃ ju novada Lazdukalna pagasts,  RÃ «jienas novads,  SalacgrÃ «vas novads,  Salas novads,  Saulkrastu novads,  Siguldas novada Mores pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz dienvidiem no autoceÃ ¼a P3,  SkrÃ «veru novads,  Smiltenes novada Brantu, Blomes, Smiltenes, Bilskas un GrundzÃ les pagasts un Smiltenes pilsÃ ta,  StrenÃ u novads,  Talsu novada Ã ¶Ã «Ã ¼ciema, Balgales, Vandzenes, Laucienes, Virbu, Strazdes, Lubes, Ã ªves, Valdgales, Laidzes, Ãrlavas, LÃ «bagu un Abavas pagasts, Sabiles, Stendes un ValdemÃ rpils pilsÃ ta,  Tukuma novads,  Valkas novads,  VarakÃ ¼Ã nu novads,  Vecpiebalgas novads,  Vecumnieku novads,  Ventspils novada Ances, TÃ rgales, Popes, VÃ rves, UÃ ¾avas, Piltenes un Puzes pagastis, Piltenes pilsÃ ta,  ViesÃ «tes novads,  ViÃ ¼akas novads,  ViÃ ¼Ã nu novads,  Zilupes novads. 3. Lithuania The following areas in Lithuania:  Alytaus miesto savivaldybÃ ,  Alytaus rajono savivaldybÃ ,  AnykÃ ¡Ã iÃ ³ rajono savivaldybÃ ,  BirÃ ¡tono savivaldybÃ ,  BirÃ ¾Ã ³ miesto savivaldybÃ ,  BirÃ ¾Ã ³ rajono savivaldybÃ : NemunÃ lio RadviliÃ ¡kio, PabirÃ ¾Ã s, PaÃ eriaukÃ ¡tÃ s ir ParovÃ jos seniÃ «nijos,  DruskininkÃ ³ savivaldybÃ ,  ElektrÃ nÃ ³ savivaldybÃ ,  Ignalinos rajono savivaldybÃ ,  Jonavos miesto savivaldybÃ ,  Jonavos rajono savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ miesto savivaldybÃ ,  KaiÃ ¡iadoriÃ ³ rajono savivaldybÃ ,  Kauno miesto savivaldybÃ ,  Kauno rajono savivaldybÃ ,  KÃ dainiÃ ³ rajono savivaldybÃ ,  KupiÃ ¡kio rajono savivaldybÃ : NoriÃ «nÃ ³, SkapiÃ ¡kio, SubaÃ iaus ir Ã imoniÃ ³ seniÃ «nijos,  LazdijÃ ³ rajono savivaldybÃ ,  MolÃ tÃ ³ rajono savivaldybÃ ,  PrienÃ ³ miesto savivaldybÃ ,  PrienÃ ³ rajono savivaldybÃ ,  RokiÃ ¡kio rajono savivaldybÃ ,  Ã alÃ ininkÃ ³ rajono savivaldybÃ ,  Ã irvintÃ ³ rajono savivaldybÃ ,  Ã venÃ ioniÃ ³ rajono savivaldybÃ ,  TrakÃ ³ rajono savivaldybÃ ,  UkmergÃ s rajono savivaldybÃ ,  Utenos rajono savivaldybÃ ,  Vilniaus miesto savivaldybÃ ,  Vilniaus rajono savivaldybÃ ,  Visagino savivaldybÃ ,  ZarasÃ ³ rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  gmina Dubicze Cerkiewne, czÃÃ ci gmin Kleszczele i Czeremcha poÃ oÃ ¼one na wschÃ ³d od drogi nr 66 w powiecie hajnowskim,  gmina Kobylin-Borzymy w powiecie wysokomazowieckim,  gminy Czarna BiaÃ ostocka, Dobrzyniewo DuÃ ¼e, GrÃ ³dek, MichaÃ owo, SupraÃ l, Tykocin, WasilkÃ ³w, ZabÃ udÃ ³w, Zawady i Choroszcz w powiecie biaÃ ostockim,  czÃÃ Ã  gminy Bielsk Podlaski poÃ oÃ ¼ona na wschÃ ³d od linii wyznaczonej przez drogÃ nr 19 (w kierunku pÃ ³Ã nocnym od miasta Bielsk Podlaski) i przedÃ uÃ ¼onej przez wschodniÃ granicÃ miasta Bielsk Podlaski i drogÃ nr 66 (w kierunku poÃ udniowym od miasta Bielsk Podlaski), czÃÃ Ã  gminy Orla poÃ oÃ ¼ona na wschÃ ³d od drogi nr 66 w powiecie bielskim,  gminy SokÃ ³Ã ka, SzudziaÃ owo i Krynki w powiecie sokÃ ³lskim, w wojewÃ ³dztwie mazowieckim:  gmina PlaterÃ ³w w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy Piszczac i KodeÃ  w powiecie bialskim. PART III 1. Estonia The following areas in Estonia:  Aegviidu vald,  Anija vald,  Audru vald,  JÃ ¤rva maakond,  JÃ µgeva maakond,  Kadrina vald,  Kolga-Jaani vald,  KÃ µo vald,  Laeva vald,  Laimjala vald,  osa Kuusalu vallast, mis asub lÃ µuna pool maanteest nr 1 (E20),  osa Tamsalu vallast, mis asub edela pool Tallinna-Tartu raudteest,  Pihtla vald,  Rakke vald,  Tapa vald,  TÃ µstamaa vald,  VÃ ¤ike-Maarja vald,  Valjala vald. 2. Latvia The following areas in Latvia:  Apes novada VireÃ ¡u pagasts,  Balvu novada KubuÃ ¼u un Balvu pagasts un Balvu pilsÃ ta,  Daugavpils novada NÃ «cgales, Kalupes, Dubnas un ViÃ ¡Ã ·u pagasts,  Garkalnes novada daÃ ¼a, kas atrodas uz dienvidaustrumiem no autoceÃ ¼a A2,  Gulbenes novada BeÃ ¼avas, Galgauskas, Jaungulbenes, Daukstu, Stradu, Litenes, StÃ merienas, Tirzas, Druvienas, Rankas, Lizuma un Lejasciema pagasts un Gulbenes pilsÃ ta,  IkÃ ¡Ã ·iles novada TÃ «nÃ «Ã ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼rietumiem no autoceÃ ¼a P10,  InÃ ukalna novads,  Jaunpiebalgas novads,  Krimuldas novada Krimuldas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V89 un V81, un LÃ durgas pagasta daÃ ¼a, kas atrodas uz dienvidrietumiem no autoceÃ ¼a V81 un V128,  LimbaÃ ¾u novada VidriÃ ¾u pagasts,  PreiÃ ¼u novada PreiÃ ¼u, Aizkalnes un PelÃ Ã u pagasts un PreiÃ ¼u pilsÃ ta,  Raunas novada Drustu pagasts,  RiebiÃ u novada RiebiÃ u un RuÃ ¡onas pagasts,  RopaÃ ¾u novada daÃ ¼a, kas atrodas uz rietumiem no autoceÃ ¼a P10,  RugÃ ju novada RugÃ ju pagasts,  Salaspils novads,  SÃ jas novads,  Siguldas novada Siguldas pagasts un AllaÃ ¾u pagasta daÃ ¼a, kas atrodas uz ziemeÃ ¼iem no autoceÃ ¼a P3, un Siguldas pilsÃ ta,  Smiltenes novada Launkalnes, VariÃ u un Palsmanes pagasts,  StopiÃ u novada daÃ ¼a, kas atrodas uz austrumiem no autoceÃ ¼a V36, P4 un P5, Acones ielas, DauguÃ ¼upes ielas un DauguÃ ¼upÃ «tes,  VÃ rkavas novads. 3. Lithuania The following areas in Lithuania:  BirÃ ¾Ã ³ rajono savivaldybÃ : Vabalninko, Papilio ir Ã irvenos seniÃ «nijos,  KupiÃ ¡kio rajono savivaldybÃ : Alizavos ir KupiÃ ¡kio seniÃ «nijos,  PanevÃ Ã ¾io miesto savivaldybÃ ,  PanevÃ Ã ¾io rajono savivaldybÃ : KarsakiÃ ¡kio, MieÃ ¾iÃ ¡kiÃ ³, NaujamiesÃ io, PaÃ ¯strio, Raguvos, Ramygalos, SmilgiÃ ³, UpytÃ s, VadokliÃ ³, VelÃ ¾io seniÃ «nijos ir Krekenavos seniÃ «nijos dalis Ã ¯ rytus nuo NevÃ Ã ¾io upÃ s,  Pasvalio rajono savivaldybÃ : DaujÃ nÃ ³ ir KrinÃ ino seniÃ «nijos,  VarÃ nos rajono savivaldybÃ . 4. Poland The following areas in Poland: w wojewÃ ³dztwie podlaskim:  powiat grajewski,  powiat moniecki,  gminy CzyÃ ¼e, BiaÃ owieÃ ¼a, HajnÃ ³wka z miastem HajnÃ ³wka, Narew, Narewka i czÃÃ ci gminy Czeremcha i Kleszczele poÃ oÃ ¼one na zachÃ ³d od drogi nr 66 w powiecie hajnowskim,  gminy Mielnik, Milejczyce, Nurzec-Stacja, Siemiatycze z miastem Siemiatycze w powiecie siemiatyckim, w wojewÃ ³dztwie mazowieckim:  gminy Sarnaki, Stara Kornica i Huszlew w powiecie Ã osickim, w wojewÃ ³dztwie lubelskim:  gminy KonstantynÃ ³w, JanÃ ³w Podlaski, LeÃ na Podlaska, Rokitno, BiaÃ a Podlaska, Zalesie i Terespol z miastem Terespol w powiecie bialskim,  powiat miejski BiaÃ a Podlaska. PART IV Italy The following areas in Italy:  tutto il territorio della Sardegna.